EXHIBIT 10.123

 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED

 

 

 

[*] AGREEMENT

 

 

 

AMONG

 

 

 

AIRBUS S.A.S.

 

 

 

and

 

 

 

AIRBUS CANADA LIMITED PARTNERSHIP

 

 

 

and

 

 

 

AIR LEASE CORPORATION

 

 

 

[*]

 





 

 

 

ALC – [*] Agreement

 

Ref. CLC - CT1906403 – Execution Version – Confidential

Page 1/5

 

 

 




 

This [*] agreement (the “[*] Agreement”) dated 20 December 2019 is made

 

AMONG:

 

AIRBUS S.A.S., a French société par actions simplifiée, with its registered
office at 2, rond-point Emile Dewoitine, 31700 Blagnac, France, registered with
the Commercial and Companies Register of Toulouse under number 383 474 814
(“Airbus S.A.S.”),

 

and

 

AIRBUS CANADA LIMITED PARTNERSHIP, a company having its registered office at
Airbus Canada Limited Partnership, 13100 Boulevard Henri Fabre, Mirabel, QC,
Canada J7N 3C6 and includes its successors and assigns (“Airbus Canada”),

 

and

 

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (“ALC”).

 

Airbus S.A.S. and Airbus Canada together are referred to as “Airbus”.

 

Airbus, Airbus Canada and ALC together are referred to as the “Parties” and
individually as a “Party”.

 

WHEREAS:

 

A.   [*]

 

B.   [*]

 

C.   [*]

 

D.   [*]

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 





 

 

 

ALC – [*] Agreement

 

Ref. CLC - CT1906403 – Execution Version – Confidential

Page 2/5

 

 

 




1          DEFINITIONS

 

[*]

 

Capitalised terms used herein and not otherwise defined in this [*] Agreement
shall have the meanings assigned to them [*].

 

2          [*]

 

3          GENERAL

 

3.1       Entire agreement

 

This [*] Agreement reflects the understandings, commitments, agreements,
representations and negotiations related to the matters set forth herein
whatsoever, oral and written, and may not be varied except by an instrument in
writing of even date herewith or subsequent hereto executed by the duly
authorised representatives of both Parties.

 

3.2       Assignment

 

Notwithstanding any other provision of this [*] Agreement, this [*] Agreement
and the rights and obligations of ALC herein shall not be assigned or
transferred in any manner, and any attempted assignment or transfer in
contravention of the provisions of this Clause shall be void and of no force or
effect.

 

3.3       Confidentiality

 

This [*] Agreement (and its existence) shall be treated by both Parties as
confidential and shall not be released (or revealed) in whole or in part by
either Party to any third party without the prior consent of the other
Party.  In particular, each Party agrees not to make any press release
concerning the whole or any part of the contents and/or subject matter hereof or
of any future addendum hereto without the prior consent of the other Party.

 

3.4       Counterparts

 

This [*] Agreement may be executed by the Parties in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

4          LAW AND JURISDICTION

 

4.1       THIS [*] AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE
PERFORMANCE THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

4.2       [*]

 

4.3       [*]

 

4.4       [*]





 

 

 

ALC – [*] Agreement

 

Ref. CLC - CT1906403 – Execution Version – Confidential

Page 3/5

 

 

 




 

4.5       [*]

 

4.6       [*]

 





 

 

 

ALC – [*] Agreement

 

Ref. CLC - CT1906403 – Execution Version – Confidential

Page 4/5

 

 

 




 

IN WITNESS WHEREOF this [*] Agreement was entered into the day and year first
above written.

 

 

 

 

 

For and on behalf of

    

For and on behalf of

 

 

 

 

 

 

AIRBUS S.A.S.

 

AIRBUS CANADA LIMITED PARTNERSHIP,

 

 

duly acting and represented by its managing

 

 

general partner,

 

 

AIRBUS CANADA MANAGING GP INC.,

 

 

 

 

 

 

By:

/s/ Benoît de Saint-Exupéry

 

By:

/s/ Philippe Balducchi

 

 

 

Its:

Senior Vice President, Contracts

 

Its:

CEO

 

 

 

 

 

 

 

 

 

For and on behalf of

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John L. Plueger

 

 

 

 

 

Its:

CEO & President

 

 

 

 

 

 

ALC – [*] Agreement

 

Ref. CLC - CT1906403 – Execution Version – Confidential

Page 5/5

 

 

 

